                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


TINA M. GRUBE                                                                  PLAINTIFF

v.                                  CIVIL NO. 17-05246

NANCY A. BERRYHILL, Commissioner                                               DEFENDANT
Social Security Administration

                                MEMORANDUM OPINION

               Plaintiff, Tina M. Grube, brings this action under 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration

(Commissioner) denying her claim for a period of disability, disability insurance benefits

(“DIB”), and supplemental security income (“SSI”) benefits under Titles II and XVI of the

Social Security Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In

this judicial review, the court must determine whether there is substantial evidence in the

administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

       Procedural Background:

       Plaintiff protectively filed her applications on June 24, 2013, alleging an inability to

work since July 1, 2015, due to back and neck pain. (Tr. 10, 169, 213). In a later disability

report, Plaintiff reported she had been diagnosed with COPD and had been hospitalized. (Tr.

246). An administrative hearing was held on September 10, 2015, at which plaintiff appeared

with counsel and testified. (Tr. 26-59).

       By written decision dated on August 16, 2016, the ALJ found that during the relevant

time period, Plaintiff had an impairment or combination of impairments that were severe:

degenerative disc disease, chronic obstructive pulmonary disease (COPD), and degenerative


                                              1
joint disease. (Tr. 10-20). However, after reviewing all of the evidence presented, the ALJ

determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Id.).

The ALJ found Plaintiff retained the residual functional capacity (RFC) to:

       [P]erform medium work as defined in 20 CFR 404.1567(c) and 416.967(c)
       except that she must avoid hazards, including unprotected heights and
       moving machinery and vibrations, and must avoid concentrated exposure to
       pulmonary irritants like dusts, odors, and gases. She can freqeuently climb,
       balance, craw, kneel, stoop, and crouch; frequently finger and handle
       bilaterally; and occasionally reach overhead bilaterally.
(Tr. 13). With the help of the vocational expert (VE), the ALJ determined that during the

relevant time period, Plaintiff was able to perform her past relevant work as a dressed pountry

grader and, in the alternative, would be capable of performing work as an hand packager,

warehouse worker, or deli worker. (Tr. 18-19).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 12, 13).

I.     Applicable Law:

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the


                                               2
Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       It is well established that a claimant for Social Security disability benefits has the

burden of proving her disability by establishing a physical or mental disability that has lasted

at least one year and that prevents her from engaging in any substantial gainful activity.

Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001; see also 42 U.S.C. §423(d)(1)(A).

The Act defines “physical or mental impairment” as “an impairment that results from

anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §§423(d)(3).

A Plaintiff must show that her disability, not simply her impairment, has lasted for at least

twelve consecutive months.

       The Commissioner’s regulations require her to apply a five-step sequential evaluation

process to each claim for disability benefits: (1) whether the claimant had engaged in

substantial gainful activity since filing her claim; (2) whether the claimant had a severe

physical and/or mental impairment or combination of impairments; (3) whether the

impairment(s) met or equaled an impairment in the listings; (4) whether the impairment(s)

prevented the claimant from doing past relevant work; and (5) whether the claimant was able

to perform other work in the national economy given her age, education, and experience. See

20 C.F.R. § 404.1520. Only if the final stage is reached does the fact finder consider the

Plaintiff’s age, education, and work experience in light of her RFC. See McCoy v. Schneider,




                                                3
683 F.2d 1138, 1141-42 (8th Cir. 1982); 20C.F.R. SS404.1520, abrogated on other grounds by

Higgens v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000); 20 C.F.R §404.1520.

II.    Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred in his assessment of

Plaintiff’s credibility, residual functional capacity (RFC), and failed to fully and fairly develop

the record. (Doc. 12, p. 1, 4-9).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).


       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby




                                                4
summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).


III.   Conclusion

       Accordingly, having carefully reviewed the record, the Court finds substantial evidence

supporting the ALJ’s decision denying the Plaintiff benefits, and thus the decision is hereby

affirmed. The Plaintiff’s Complaint should be, and is hereby, dismissed with prejudice

       IT IS SO ORDERED this 20th day of March, 2019.

                                            /s/ Erin L. Wiedemann
                                            HON. ERIN L. WIEDEMANN
                                            UNITED STATES MAGISTRATE JUDGE




                                              5
